United States Court of Appeals
      for the Federal Circuit
                ______________________

                THOMAS L. LARSON,
                 Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7060
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-0864, Judge Lawrence B.
Hagel.
               ______________________

               Decided: March 10, 2014
               ______________________

    BARBARA J. COOK, of Cincinnati, Ohio, argued for
claimant-appellant.

    ALLISON KIDD-MILLER, Senior Trial Counsel, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were STUART
F. DELERY, Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and MARTIN F. HOCKEY, JR., Assis-
tant Director. Of counsel on the brief were MICHAEL J.
TIMINSKI, Deputy Assistant General Counsel, and
2                                        LARSON   v. SHINSEKI



CHRISTINA L. GREGG, Attorney, United States Department
of Veterans Affairs, of Washington, DC.
                 ______________________

    Before PROST, WALLACH, and CHEN, Circuit Judges.
PROST, Circuit Judge.
    Thomas L. Larson appeals from a decision of the U.S.
Court of Appeals for Veterans Claims (“Veterans Court”),
which affirmed a decision of the Board of Veterans’ Ap-
peals (“Board”) denying Mr. Larson’s claim that there had
been a clear and unmistakable error in his 1969 disability
rating decision. For the reasons that follow, we reverse in
part and remand for further consideration.
                        BACKGROUND
    Mr. Larson is a Vietnam War veteran who suffered a
gunshot wound in service. In 1969, he was granted a 40%
combined disability rating. He did not appeal that deci-
sion, and it became final. Then, in 2007, Mr. Larson
sought to revise that decision on the grounds of clear and
unmistakable error (“CUE”). In order to establish CUE, a
claimant must demonstrate either that (1) “the correct
facts, as they were known at the time, were not before the
adjudicator,” or (2) “the statutory or regulatory provisions
extant at the time were incorrectly applied.” Willsey v.
Peake, 535 F.3d 1368, 1371 (Fed. Cir. 2008) (citing Russell
v. Principi, 3 Vet. App. 310, 313-14 (1992)).
    Mr. Larson argued that the adjudicator had misap-
plied the diagnostic codes in effect at the time of the 1969
decision. The Regional Office denied his claim, and the
Board affirmed. In its opinion, the Board clearly identi-
fied Mr. Larson’s two CUE claims, both relating to the
application of the correct diagnostic codes. Then, after
rejecting each of Mr. Larson’s claims, the Board conclud-
ed: “the Veteran has not demonstrated that the law in
effect during that time was incorrectly applied or that the
LARSON   v. SHINSEKI                                    3



correct facts, as they were known at the time, were not
before the adjudicators.” J.A. 33.
     Mr. Larson then appealed to the Veterans Court. He
initially challenged the merits of the Board’s decision
denying the two CUE claims he had raised before the
Board. However, he later filed a motion to modify the
Board’s decision by deleting the phrase “or that the cor-
rect facts, as they were known at the time, were not
before the adjudicators.” J.A. 35. Mr. Larson was con-
cerned that the challenged language could be interpreted
as a ruling on a “correct facts” CUE claim, thereby pre-
cluding him from raising such a claim in the future. In
his motion, he agreed that “if that phrase is deleted, the
[Veterans Court] could otherwise affirm the Board’s
decision.” J.A. 36.
    The Veterans Court dismissed Mr. Larson’s motion to
modify the Board’s decision as moot, noting that “Mr.
Larson has exhausted his opportunity to raise further
assertions of clear and unmistakable error.” Larson v.
Shinseki, No. 11-0864, 2013 WL 93357, at *3 (Vet. App.
Jan. 9, 2013). That conclusion was based on the Veterans
Court’s belief that Hillyard v. Shinseki, 24 Vet. App. 343
(2011), aff’d 695 F.3d 1257 (Fed. Cir. 2012), limits a
claimant to only one opportunity to raise any and all CUE
allegations. The court therefore affirmed the underlying
Board decision in its entirety. Id. at *4.
   Mr. Larson now appeals the Veterans Court’s ruling.
We have jurisdiction pursuant to 38 U.S.C. § 7292(a), (c).
                       DISCUSSION
    This court’s review of a Veterans Court’s decision is
limited to questions of law, which we review without
deference. 38 U.S.C. § 7292(d). We may set aside the
Veterans Court’s legal conclusions if they are “arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law.” Id.
4                                       LARSON   v. SHINSEKI



    There is no dispute in this case that the Veterans
Court erred. The court relied on Hillyard for the proposi-
tion that “an appellant has only one opportunity to raise
any allegation of clear and unmistakable error for each
claim decided in a Board decision.” Larson, 2013 WL
93357, at *3. However, in Hillyard, the Veterans Court
was interpreting 38 C.F.R. § 20.1409(c), which relates to
the number of CUE motions a claimant may file with
respect to any particular Board decision. See 24 Vet. App.
at 354. A different regulation—38 C.F.R. § 3.105(a)—
relates to the process of filing CUE motions relating to
decisions by Regional Offices. This court has twice held
that § 3.105(a) permits a veteran to raise a new argument
that the Regional Office committed CUE “at any time.”
Andre v. Principi, 301 F.3d 1354, 1362 (Fed. Cir. 2002);
see also Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed.
Cir. 2005).
    Thus, there is no debate that the Veterans Court’s
dismissal of Mr. Larson’s motion to modify the Board’s
decision as moot was legally erroneous. Because Mr.
Larson only challenged the legal basis for the Regional
Office’s 1969 determination, and did not assert that the
adjudicators did not have the correct facts before them at
the time of the decision, Mr. Larson remains free to raise
a “correct facts” CUE claim in the future at the Regional
Office. However, if the challenged language in the
Board’s decision is interpreted as a ruling on just such a
“correct facts” theory, Mr. Larson would indeed be pre-
cluded from re-raising that same CUE theory in the
future. Thus, his request for clarification or modification
of the Board’s decision was anything but moot.
   The government nevertheless urges us to affirm the
Veterans Court’s judgment because the affirmance of the
Board’s decision on Mr. Larson’s CUE claims was correct.
We do not intend to disturb the affirmance of the two
CUE claims that Mr. Larson raised in this case; indeed,
he himself effectively conceded the merits of those two
LARSON   v. SHINSEKI                                   5



claims by limiting his appeal solely to his motion to
modify the Board’s decision. However, Mr. Larson’s
motion to modify raises the possibility that the Board’s
decision—which the Veterans Court affirmed—could be
interpreted as a ruling on a third CUE claim relating to
whether the correct facts were before the adjudicator. We
therefore reverse the Veterans Court’s denial of Mr.
Larson’s motion to modify the Board’s decision as moot,
and remand for the court to consider the merits of that
motion.
 AFFIRMED-IN-PART, REVERSED-IN-PART, AND
               REMANDED
                         COSTS
   Mr. Larson is awarded costs.